Citation Nr: 0816193	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of residuals, fracture, right distal fibula, 
with widening of the medial tibiotalar joint, currently rated 
as 10 percent disabling.

2.  Entitlement to service connection for hearing loss 
disability of the right ear.

3.  Entitlement to service connection for hearing loss 
disability of the left ear.

4.  Entitlement to service connection for vision disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a letter of December 2007, the veteran cancelled his 
scheduled Travel Board hearing.

The issues of service connection for vision disability and 
hearing loss disability of the left ear are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Hearing loss disability of the right ear was not manifest 
in service and is not otherwise related to service.  

2.  Residuals of a fracture of the right fibula with widening 
of the medial tibiotalar joint are manifested by normal 
motion of the right ankle, with subjective reports of pain on 
the extreme range of plantar flexion and no more than 
moderate limitation of ankle motion even with flare-ups.


CONCLUSIONS OF LAW

1.  Hearing loss disability of the right ear was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right fibula with widening 
of the medial tibiotalar joint 6have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a Diagnostic Codes 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's claims.  In a VCAA letter of April 2004 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that the essential fairness of 
the adjudication has not been affected and therefore any 
presumption of prejudice is rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of May 2006.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded a VA examination for his 
claim for service connection for hearing loss disability of 
the right ear because the evidence is adequate to address the 
appeal.  Under the facts of this case, the Board has no duty 
to provide a VA examination or obtain a medical opinion.  
There is no competent evidence of a hearing loss disability 
of the right ear during service or post service.  The Board 
has carefully considered the Court's language in Mclendon 
that the threshold for showing this association is a low one.  
However, there is a threshold.  
The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  In regards to 
the issue of the evaluation of residuals of a fracture of the 
right distal fibula, the Board finds that while the 
preadjudicatory notice was inadequate, the essential fairness 
of the process has not been affected.

The record shows the veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decisions, and he did so.  In a Statement of the Case 
(SOC) of March 2006, the appellant was provided with all of 
the relevant Diagnostic Codes in his case.  Furthermore, in a 
letter of May 2006  he was provided with examples of the 
medical and lay evidence he may submit to substantiate his 
case.  Therefore, the appellant was afforded the required due 
process.  Furthermore, the Board notes that the symptoms 
required to meet the criteria for increased evaluation in the 
veteran's case, are symptoms that a reasonable person with 
his disability would know to report.  Moreover, VA 
examination report notes the veteran reporting symptoms 
associated with his disability.  Finally, the Board notes 
that the veteran is represented by a service organization 
representative who is presumed to be aware of the criteria 
required for an increased evaluation.  As such, actual 
knowledge on the part of the veteran can be presumed.  The 
veteran was provided with the notice and was given the 
opportunity to submit additional evidence, he was provided 
time to submit the same and he was afforded a VA examination.  
Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records have been 
obtained.  The veteran was afforded a VA examination for his 
residuals of a fracture of the right distal fibula.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2007).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2007).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2007).

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  It provides that when there is nonunion of the tibia 
and fibula with loose motion requiring a brace, or malunion 
of the tibia and fibula, a 10 percent evaluation is 
assignable for impairment of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
assignable for impairment of the tibia and fibula with 
moderate knee or ankle disability.  When impairment of the 
tibia and fibula is manifested by malunion with marked knee 
or ankle disability, a 30 percent evaluation is assigned.  
Nonunion, with loose motion requiring a brace, is assigned a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset the Board notes that the veteran is appealing 
the original assignment of disability evaluation following 
the award of service connection.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, there is nothing in the record to reflect that there 
has been any significant change in the disability and a 
uniform rating is warranted.  

The veteran is seeking a higher evaluation for his service 
connected residuals of fracture, right distal fibula with 
widening of the medial tibiotalar joint which is currently 
rated as 10 percent disabling.  

A VA examination report of January 2006 notes that the 
veteran reported that ever since he fractured his ankle in 
service he has experienced pain in his ankle at a level of 1 
or 2, but which gets to 3 or 4 after walking on it for 
prolonged duration.  He reported flare-ups every 3 to 4 
months which last for 2 to 3 days which lead him to limp for 
a couple of days until  he feels better.  He reported taking 
aspirin for the pain.  He denied the use of crutches and 
other assistive devices.  He denied locking, fatigability and 
lack of endurance.  Physical examination revealed an 8 cm 
scar on his right lateral ankle with prominent and palpable 
right lateral ankle hardware under the skin.  Range of motion 
was 20 degrees ankle dorsiflexion, and 45 degrees plantar 
flexion, with pain on active and passive dorsiflexion at the 
end.  He was diagnosed with post-traumatic right ankle pain, 
with functional limitations due to pain and not due to 
fatigue/weakness and no change with repetitive use during 
examination.  

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  The most recent clinical evidence 
reveals normal ranges of ankle motion, and no ligamentous 
laxity/instability.  There was evidence of pain on motion on 
plantar dorsiflexion at the end range with active and passive 
motion.  Radiographic evidence does not demonstrate any 
nonunion of the fracture site.  As such, any residuals of a 
left tibia and fibula fracture cannot be reasonably 
characterized as more than slight in degree nor indicative of 
nonunion of the tibia and fibula.  38 C.F.R. Part 4, Code 
5262.  Therefore, a higher evaluation is not warranted.

With regard to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, normal dorsiflexion of the ankle is 
from 0 degrees to 20 degrees.  Normal plantar flexion is from 
0 degrees to 45 degrees.  38 C.F.R. 4.71, Plate II (2004).  
The veteran's ranges of motion at the VA examination were 
within normal limits.  There was subjective pain on plantar 
flexion at the end range.  He did report flare-ups every 3 to 
4 months lasting 2 to 3 days which made him walk with a limp 
until it began to feel better.  Based on the frequency and 
duration of the flare ups, the fact that the veteran's range 
of motion was within normal limits, and that he reported pain 
only at the end range, the Board finds that these findings 
show that the veteran has no more than slight limitation of 
motion of the right ankle.  Although on VA examination it was 
reported that the veteran's gait was with minimal antalgia, 
it was only when he was made to walk fast.  Moreover, while 
there were reports of flare-ups and pain on motion, there 
were no reports of fatigability, lack of endurance, and no 
functional loss due to fatigue or weakness and no change with 
repetitive use.  See Deluca v. Brown, 8 Vet. App. 202 
(1995)..  Such symptoms are contemplated by the 10 percent 
evaluation currently assigned for that disability.  

The current evaluation contemplates the presence of 
periarticular pathology productive of painful motion.  The 
evaluation is also consistent with slight knee or ankle 
disability or moderate limitation of motion of the ankle.  In 
order to warrant a higher evaluation, he must approximate the 
functional equivalent of marked limitation of motion of the 
ankle or moderate knee or ankle disability.  In essence, 
there are residuals of a fracture, but no indication of 
malunion or nonunion at this time.  He does have functional 
impairment, pain at extreme motion and pain on prolonged use.  
However, strength is only minimally reduced (4+/5) and his 
remaining functional range of motion is good.  His functional 
equivalent of limitation of motion does not approximate 
marked limitation of motion or malunion with moderate ankle 
disability.  See Diagnostic Codes 5262, 5271; DeLuca, supra.  
Lastly, there is no lay or medical evidence that there is any 
knee disability associated with the fracture.  

Furthermore, the record establishes that the veteran has an 8 
cm scar on the ankle.  Although the scar was reported it was 
not reported to be painful, swollen, indurated, depressed, or 
adherent to the underlying skin.  There were no indications 
of instability, additional limitation of function, or size 
approximating either 39 sq. cm. or 929 sq. cm. in.  
Therefore, a separate rating for the scar is not warranted.  
38 C.F.R. § 4.118.

The Board has considered the applicability of rating the 
right fibula fracture disability under other appropriate 
diagnostic codes.  However, considering the veteran's 
symptomatology, the Board does not find any other diagnostic 
code applicable.

Therefore, an assignment of an evaluation in excess of the 
currently assigned 10 percent for the service-connected 
residuals of a right fibula fracture disability is not 
warranted.

Service Connection

The veteran has claimed service connection for hearing loss 
disability on the right ear.  He alleges that he worked at 
the flight line and was exposed to loud afterburner noise on 
a daily basis.  After a careful consideration of the evidence 
of record, the Board finds that the preponderance evidence is 
against a finding of service connection for hearing loss 
disability of the right ear.

Initially the Board notes that the veteran is not alleging 
that his claimed disability was incurred while in combat 
service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that a physical examination of 
December 1990 done when the veteran's service medical records 
were lost noted puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15

In July 1991 puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10



In May 1997 puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20

These findings do not show a hearing loss abnormality of the 
right.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Service medical records show that the veteran's hearing in 
the right ear remained normal through service.  Id.  

Furthermore, the Board notes that while the veteran has 
stated in statements, has stated that his family complains 
that he cannot hear them, that he turns up the television too 
loud and speaks too loud, he has not submitted any evidence 
of a current disability of hearing loss in the right ear.  
The Board recognizes that the veteran is competent to state 
he has hearing problems, however, he is not competent to 
state that they rise to the level of a disability.  
Therefore, there is no competent evidence of record 
supporting a diagnosis of a current disability.  Service 
connection is not warranted unless there is a "disability."  
There is no competent evidence of a disease or injury or 
hearing loss abnormality in service and no competent evidence 
of a current right ear hearing loss disability.  Accordingly, 
a right ear hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.


ORDER

A rating in excess of 10 percent disabling for residuals, 
fracture, right distal fibula, with widening of the medial 
tibiotalar joint, is denied.

Service connection for bilateral hearing loss disability is 
denied.




REMAND

The veteran is claiming service connection for defective 
vision.  He alleges that while in service he used to work 
with computers and used to stare for hours at red and green 
screens.  

A physical examination of December 1990 shows the veteran's 
distant vision to be 20/20 on the right eye and 20/15 on the 
left; near vision was 20/17 on the right and 20/15 on the 
left.  A physical examination of July 1991 shows the 
veteran's distant vision to be 20/25 on the right and 20/20 
on the left; near vision was 20/20 on the right and 20/17 on 
the left.  It was noted that the veteran had defective 
distant visual acuity, o.d., uncorrected, and that he failed 
the VTS-CV color vision test but passed the FALANT.  A May 
1997 physical examination shows the veteran's distant vision 
to be 20/20 on both eyes; near vision was 20/17 on the right 
eye and 20/15 on the left eye.  It was noted the veteran 
failed the VTS-CV color vision test.

In regards to the left ear, the Board notes that the physical 
examination of July 1991 noted the veteran's puretone 
threshold at 6000 Hz to be 40; in May 1997, it was noted to 
be 30.  The veteran's hearing in the left ear was not normal 
during service.  Hensley, supra.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent  
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, the veteran has continued to 
complain of bad vision and hearing problems.  Furthermore, 
service medical records show that the veteran had defective 
vision in the right eye and that he became color blind.  The 
Board notes that the veteran has not undergone a VA 
examination.  Therefore, a medical examination is required.  
See McLendon.

Accordingly, the case is REMANDED for the following action:

The veteran should undergo VA examination to 
determine the etiology of any visual and 
left ear hearing disability the veteran may 
have.  The claims folder must be made 
available to the examiner for review of the 
case.  All indicated tests and studies are 
to be performed.  All findings should be 
reported in detail.  Complete diagnoses 
should be provided. 

Specifically, the examiner should 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., 50-50 probability), 
or unlikely (i.e., a probability of less 
than 50 percent) that the any current 
visual or hearing disability is due to 
or conincident with the veteran's 
service.  The examiner must determine if 
there is disease or injury.  If there is 
decrease in visual acuity die to only 
refractory error, such fact must be 
noted in the report.  If color blindness 
is due to a congenital or developmental 
defect that fact must be noted.  . 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


